

114 S173 IS: To modify the definition of “antique firearm”.
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 173IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo modify the definition of antique firearm.1.Amendment to title 18, United States CodeSection 921(a)(16)(A) of title 18, United States Code, is amended by striking 1898 and inserting the calendar year that is 100 years before the calendar year in which the determination as to whether the firearm meets the requirement of this subparagraph is being made.2.Amendment to Internal Revenue Code of 1986Subsection (g) of section 5845 of the Internal Revenue Code of 1986 is amended—(1)by striking 1898 the first place it appears and inserting the calendar year that is 100 years before the calendar year in which the determination as to whether the firearm meets the requirement of this subsection is being made;(2)by striking the year 1898 and inserting the calendar year that is 100 years before the calendar year in which such determination is being made; and(3)by striking 1898, and inserting the calendar year that is 100 years before the calendar year in which such determination is being made,.